NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

HTC CORPORATION,
Appellcmt,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee.

2012-1204, -1339

\

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-721.

ON MOTION

ORDER

Upon consideration of HTC Corporation’s motion to
withdraw its appeals,

IT Is ORDERED THAT:

(1) The motion is granted. The appeals are dis-
missed.

(2) Each side shall bear its own costs.

HTC CORP V. ITC 2

(3) All pending motions are denied as moot.

FoR THE CoURT

JUN ‘| 3 2012

/s/ J an Horbal_\§
Date J an Horbaly
Clerk
co: Donald R. Dunner, Esq.
Amanda S. Pitcher, Esq.
M k D. F 1 , E .
ar OW er Sq U.S.CUUH'|F:£I|'FEA|PJPEALS FOR
325 THEFEDERALC|RCUIT
Issued As AMandate:  1 3  JUN 1 3 2012

JAN HDRBA|.Y
C|.ERK